FILED
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA                                OCT 3 0 2009
                                                                                    Clerk, U.S. District and
Robert Andrew Reed,                                     )                             Bankruptcy Courts
                                                        )
                Plaintiff,                              )
                                                        )
                v.                                      )       Civil Action No.      O~     2()51
                                                        )
Alexis Battle et al.,                                   )
                                                        )
                Defendants.                             )


                                    MEMORANDUM OPINION

        This matter is before the Court on plaintiffs pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff, a pretrial detainee I at the District of Columbia's Correctional Treatment

Facility, sues two District of Columbia residents, Alexis and Antoinette Battle, and a District of

Columbia detective, Scott Dowling, for "intentional infliction of emotional distress, negligence

and conspiracy." Compl. at 5 (page number supplied). He seeks monetary damages exceeding

$10 million. Plaintiff alleges that Antoinette Battle coerced her daughter Alexis to file a false


       I In a separately submitted petition for a writ of habeas corpus, plaintiff states that he is

detained while awaiting trial for the charge resulting from the events underlying this case.
criminal complaint against him as an act of retaliation. He accuses Dowling of allowing the

filing of the complaint without an investigation. Id. Plaintiff concludes that defendants'

"subjected[ed] [him] to cruel & unusual punishment thus in violation of plaintiff [sic] procedural

due process rights of the eighth and fourteenth amendment[s] to the United States Constitution,"

id. at 5-6, but he states no supporting facts. See Bell Atlantic Corp. v. Twombly, 127 S.Ct. 1955,

1964-65 (2007) ("[A] plaintiffs obligation to provide the "grounds" of his "entitle[ ment] to

relief' requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.") (citation omitted).

       The complaint neither presents a federal question nor provides a basis for diversity

jurisdiction because the parties are not of diverse citizenship. The complaint therefore will be

dismissed. A separate Order accompanies this Memorandum Opinion.




Date: October   --L.b..-, 2009                           United States District Judge




                                                     2